DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an email on September 24, 2021 after telephone interviews with Attorney Omar A. Galiano (Reg. No. 65,764) on September 7, 2021, September 23, 2021, and September 24, 2021.
The drawing, Figure 4, with renumbered process block 210, emailed to Examiner on 9/24/2021, is accepted. Fig. 4 has been amended as follow:


    PNG
    media_image1.png
    793
    564
    media_image1.png
    Greyscale

The application has been amended as follows:
Claim 1 (Currently Amended) A stereo image processing device comprising:
a stereo image capture unit that captures a plurality of images with different viewpoints;
a synchronization unit that synchronizes image capture times when the plurality of images are captured;

a parallax measurement unit that detects parallax on the basis of the images output by the image correction units;
an object detection unit that detects an object on the basis of the parallax measured by the parallax measurement unit;
delay amount holding units that each hold, pixel by pixel, delay times from the image capture times synchronized by the synchronization unit; and
an object parallax correction unit that corrects the parallax of the object detected by the object detection unit using as an input the delay times held by the delay amount holding units, which hold on a pixel-by-pixel basis, the delay times from the imaging time synchronized by the synchronization unit, wherein
the delay times are calculated using  ΔL(x1,y1) = α*y1+β*x1, in which α is a time required to image one line of the image before correction, β is a time required to image one pixel x1 is a position along an x coordinate and y1 is a position along a y-coordinate.
Claim 5 (Currently Amended) A stereo image processing device comprising:
a stereo image capture unit that captures a plurality of images with different viewpoints;
a synchronization unit that synchronizes image capture times when the plurality of images are captured;

a parallax measurement unit that detects parallax on the basis of the images output by the image correction units;
delay amount holding units that each hold, pixel by pixel, delay times from the image capture times synchronized by the synchronization unit;
a movement information acquisition unit that acquires movement information of the stereo image capture unit or a vehicle on which the stereo image capture unit is mounted; and
a parallax image correction unit that corrects the parallax of the object measured by the parallax measurement unit using as an input the delay times held by the delay amount holding units, which hold, on a pixel-by-pixel basis, the delay times from the imaging time synchronized by the synchronization unit, and the movement information acquired by the movement information acquisition unit, wherein
the delay times are calculated using  ΔL(x1,y1) = α*y1+β*x1, in which α is a time required to image one line of the image before correction, β is a time required to image one pixel x1 is a position along an x coordinate and y1 is a position along a y-coordinate.
Claim 8 (Currently Amended) A stereo image processing device comprising:
a stereo image capture unit that captures a plurality of images with different viewpoints;

image correction units that parallelize and output the plurality of images captured by the stereo image capture unit;
a parallax measurement unit that detects parallax on the basis of the images output by the image correction units;
delay amount holding units that each hold, pixel by pixel, delay times from the image capture times synchronized by the synchronization unit;
a movement information acquisition unit that acquires movement information of the stereo image capture unit or a vehicle on which the stereo image capture unit is mounted;
a parallax image correction unit that corrects the parallax of the object measured by the parallax measurement unit using as an input the delay times held by the delay amount holding units, which hold, on a pixel-by-pixel basis, the delay times from the imaging time synchronized by the synchronization unit, and the movement information acquired by the movement information acquisition unit;
an object detection unit that detects a solid object using the images corrected by the parallax image correction unit; and
an object parallax correction unit that corrects parallax of the solid object output by the object detection unit using the delay amount holding unit, wherein
the delay times are calculated using  ΔL(x1,y1) = α*y1+β*x1, in which α is a time required to image one line of the image before correction, β is a time required to image one pixel x1 is a position along an x coordinate and y1 is a position along a y-coordinate.

Allowable Subject Matter
Claims 1, 5, and 8 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 5, and 8, the prior art of record, either singularly or in combination, fails to anticipate or render the following underlined limitations obvious:
“Claim 1   A stereo image processing device comprising:
a stereo image capture unit that captures a plurality of images with different viewpoints;
a synchronization unit that synchronizes image capture times when the plurality of images are captured;
image correction units that parallelize and output the plurality of images captured by the stereo image capture unit;
a parallax measurement unit that detects parallax on the basis of the images output by the image correction units;
an object detection unit that detects an object on the basis of the parallax measured by the parallax measurement unit;
delay amount holding units that each hold, pixel by pixel, delay times from the image capture times synchronized by the synchronization unit; and
an object parallax correction unit that corrects the parallax of the object detected by the object detection unit using as an input the delay times held by the delay amount holding units, which hold on a pixel-by-pixel basis, the delay times from the imaging time synchronized by the synchronization unit, wherein
the delay times are calculated using ΔL(x1,y1) = α*y1+β*x1, in which α is a time required to image one line of the image before correction, β is a time required to image one pixel x1 is a position along an x coordinate and y1 is a position along a y-coordinate.
Claim 5   A stereo image processing device comprising:
a stereo image capture unit that captures a plurality of images with different viewpoints;
a synchronization unit that synchronizes image capture times when the plurality of images are captured;
image correction units that parallelize and output the plurality of images captured by the stereo image capture unit;
a parallax measurement unit that detects parallax on the basis of the images output by the image correction units;
delay amount holding units that each hold, pixel by pixel, delay times from the image capture times synchronized by the synchronization unit;
a movement information acquisition unit that acquires movement information of the stereo image capture unit or a vehicle on which the stereo image capture unit is mounted; and
a parallax image correction unit that corrects the parallax of the object measured by the parallax measurement unit using as an input the delay times held by the delay amount holding units, which hold, on a pixel-by-pixel basis, the delay times from the imaging time synchronized by the synchronization unit, and the movement information acquired by the movement information acquisition unit, wherein
the delay times are calculated using ΔL(x1,y1) = α*y1+β*x1, in which α is a time required to image one line of the image before correction, β is a time required to image one pixel x1 is a position along an x coordinate and y1 is a position along a y-coordinate.
Claim 8   A stereo image processing device comprising:
a stereo image capture unit that captures a plurality of images with different viewpoints;
a synchronization unit that synchronizes image capture times when the plurality of images are captured;
image correction units that parallelize and output the plurality of images captured by the stereo image capture unit;
a parallax measurement unit that detects parallax on the basis of the images output by the image correction units;
delay amount holding units that each hold, pixel by pixel, delay times from the image capture times synchronized by the synchronization unit;
a movement information acquisition unit that acquires movement information of the stereo image capture unit or a vehicle on which the stereo image capture unit is mounted;
a parallax image correction unit that corrects the parallax of the object measured by the parallax measurement unit using as an input the delay times held by the delay amount holding units, which hold, on a pixel-by-pixel basis, the delay times from the imaging time synchronized by the synchronization unit, and the movement information acquired by the movement information acquisition unit;
an object detection unit that detects a solid object using the images corrected by the parallax image correction unit; and
an object parallax correction unit that corrects parallax of the solid object output by the object detection unit using the delay amount holding unit, wherein
the delay times are calculated using ΔL(x1,y1) = α*y1+β*x1, in which α is a time required to image one line of the image before correction, β is a time required to image one pixel x1 is a position along an x coordinate and y1 is a position along a y-coordinate.”
Claims 2 to 4 depend on claim 1, claims 6 to 7 depend on claim 5, and therefore dependent claims, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212.  The examiner can normally be reached on Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 


/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484